—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 22, 1994, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant, a massage therapist, worked at a health spa operated by Greater Saratoga Corporation (hereinafter GSC). She was found by the Board to be an employee of GSC and, therefore, entitled to receive unemployment insurance benefits. GSC argues that claimant was an independent contractor and that the Board’s finding to the contrary is not supported by substantial evidence. We disagree. The evidence established that GSC, among other things, provided the rooms, equipment and supplies necessary for claimant to perform her services, scheduled claimant’s appointments, assigned clients to claimant and set the fee for claimant’s services. In view of this, the Board could properly conclude that claimant was not an independent contractor. Moreover, upon our review of the record, we also find substantial evidence supporting the Board’s conclusion that claimant did not engage in misconduct justifying her termination.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.